Citation Nr: 1105023	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  98-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1951 to November 
1955.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas Regional Office (RO). 

Before turning to the merits of the claim, a brief recitation of 
the procedural history is instructive.  This case was first 
before the Board in July 2001; in that month, the Board issued a 
decision denying the Veteran's claims for service connection for 
PTSD and a back disorder.  The Veteran appealed that decision to 
United States Court of Appeals for Veterans Claims (Court).  The 
Court in December 2002 vacated and remanded the July 2001 
decision of the Board to provide the Veteran notice as required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Secretary appealed that decision to the United States Court of 
Appeals, for the Federal Circuit (Federal Circuit).  The Federal 
Circuit vacated the Court's December 2002 order in 2004, and 
returned the case to the Court.  In June 2004, the Court again 
vacated the Board's 2001 decision.  That action was again 
appealed to the Federal Circuit, and the Federal Circuit affirmed 
the Court's 2004 decision in April 2008.  

Thus, in September 2008 the Board remanded the Veteran's claim in 
order that the Veteran may be provided with adequate notice under 
the VCAA and that additional development could be completed.  An 
October 2008 letter from the Appeals Management Center informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The AMC also sought additional records identified by 
the Veteran.  Accordingly, the Board once again finds substantial 
compliance with its September 2008 remand instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance).  As the 
requested development has been completed, the case may proceed 
without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 
268 (1998).

In a January 2010 decision, the Board once again denied the 
Veteran's claims.  The Veteran appealed this decision to the 
Court.  In September 2010, the Court returned the case to the 
Board pursuant to a Joint Motion for Remand.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran seeks service connection both for 
PTSD and residuals of a back injury.  The Veteran contends that 
these claimed conditions are related to his service in the United 
States Navy.  Specifically, the Veteran states that he was 
frightened by and injured his back during his ship's passing 
through a typhoon.  In a January 1997 letter, the Veteran implied 
that this took place in late 1952.  In his July 1997 VA PTSD 
examination, the Veteran stated that this typhoon occurred in the 
fall of 1952.  

A review of the Veteran's service personnel records reveals that 
he served aboard LST-845 (later renamed that U.S.S. Jefferson 
County) from June 1952 to March 1954, placing him aboard this 
ship in 1952 when he contends he was injured in a typhoon.  In an 
effort to verify the Veteran's claims, the RO sought 
corroboration from the U.S. Armed Services Center for Unit 
Records Research (CURR).  In June 1998, CURR responded by 
providing the RO the history of LST-845 and its log books from 
August and November 1952.  CURR also stated that it reviewed the 
log books from August 1952 through December 1952, though it did 
not attach this material.  The letter from CURR stated that it 
found no evidence that the Veteran's ship went through a typhoon 
between August 1952 and December 1952.  

The Board relied on this letter in its January 2010 decision when 
finding that the objective evidence did not support the Veteran's 
contentions of his being injured by or frightened during a 
typhoon in late 1952.  In the September 2010 Joint Motion, 
however, the parties referenced a statement from an individual 
who served aboard LST-845 "during 1951 -2-3," who indicated 
that the ship "did indeed run into a typhoon returning to 
Japan."  

Despite the fact that the Veteran himself placed his injury in 
late 1952 and that the records from that period have been 
examined, the parties have apparently assigned a greater weight 
to the ambiguous letter from the sailor who also served on LST-
845 than to the Veteran's own statements.  Thus, the Board was 
directed to "obtain or otherwise account for"  the deck logs 
for the period June 1952 and July 1952, and for January 1953 and 
February 1953."  

Further, during the pendency of the Veteran's appeal, VA amended 
38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, 
the evidentiary standards for establishing the occurrence of an 
in-service stressor for non-combat Veterans.  See 38 C.F.R. 
§ 3.304 (2010).  The amended version of § 3.304(f)(3) eliminates 
the need for stressor corroboration in circumstances in which the 
service member's claimed in-service stressor is related to "fear 
of hostile military or terrorist activity."  Given the Veteran's 
description of his stressors and the changes made to the 
regulations regarding service connection for PTSD, the Board 
concludes that the Veteran's claim must be remanded in order that 
the Veteran may undergo a VA PTSD examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  As instructed by the Court pursuant to 
the terms of the Joint Motion, the RO/AMC 
should contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) (the 
successor to CURR) for assistance in 
researching the history of the U.S.S. 
Jefferson County (formerly LST-845).  
Specifically, JSRRC is asked to review the 
log books of LST-845 from June 1952 and July 
1952 and from January 1953 and February 1953.  
JSRRC is then asked to state whether there is 
any evidence that LST-845 passed through a 
typhoon or other large storm during these 
time periods.  If such evidence is found, 
then JSRRC is asked to provide the RO/AMC 
with copies of the relevant log books, and 
these copies should be associated with the 
claims file.  If no such evidence is found, 
then JSRRC is asked to provide its findings 
in a response letter. 

2.  After the above requested development has 
been completed, the RO/AMC should prepare a 
report detailing the nature of any stressor 
which it has determined is established by the 
record.  If no stressor has been verified, 
the RO/AMC should so state in its report.  
This report is then to be added to the claims 
folder.

3.  After completing the above actions the 
Veteran should be afforded a psychiatric 
examination to determine the diagnosis of any 
and all psychiatric disorders which may be 
present.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should review the 
Veteran's claims folder prior to the 
examination, and his report should reflect 
that he performed such an examination.

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary of 
any stressors described above, and the 
examiner should be requested to only consider 
those stressors for the purpose of 
determining whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD diagnosis 
is deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the RO/AMC.  

If the examiner diagnoses the Veteran as 
suffering from PTSD but the RO/AMC does not 
find any of the Veteran's stressors to be 
credible, then the examiner should also 
determine whether the Veteran's PTSD is 
related to the his fear of hostile military 
or terrorist activity as described by 
38 C.F.R. § 3.304(f)(3).  The examiner is 
also asked to determine whether the Veteran's 
claimed fear of hostile military activity is 
adequate to support a diagnosis of PTSD.  

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should provide an opinion as to its 
etiology and opine whether it is as least as 
likely as not that it had its onset in 
service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.  

4.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



